DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1 and 5-7 are rejected.
	Claims 2-4, 13-15 and 17 have been canceled.
	Claims 8-11 are objected.
	Claims 12, 16 and 18-20 are allowed.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2022, has been entered.



Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7: “a innermost” in line 10 should be replaced with --an innermost--.

  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knickmann et al. (US 2010/0170842) [hereinafter Knickmann].
	With respect to claim 1, Knickmann discloses a filter element, as shown in Fig. 1, having: at least a partially annular configuration and that defines a longitudinal axis, a radial direction, and a circumferential direction, as shown in Fig.1, the filter element comprising: an annular filter media 19 defining a central passage, as shown in Fig. 1; a center tube 24 that is disposed in the central passage of the annular filter media 19 that defines a central reservoir 23, and the annular filter media 19 surrounds the center tube 24 and the central reservoir 23, as shown in Fig. 1; a terminal disk 10 (top open end) joined to the center tube 24 disposed along the longitudinal axis, as shown in Fig. 3, the top open end 10 including an opening, as shown in Fig. 3, allowing fluid to flow from the central reservoir 23 to the outside of the filter element, as shown in Fig. 1; a terminal disk 10 (bottom end) joined to the center tube 24 opposite the top open end 10 disposed along the longitudinal axis, as shown in Fig. 1; and an integrated seal member 6 that is attached to the filter element and includes a sealing portion 8 that is disposed radially away from the annular filter media 19, and axially between the top open end 10 and the bottom end 10, as shown in Fig. 1, and completely axially below a top portion of the annular filter media 19, as shown in Fig. 1; wherein the integrated seal member 24 further comprises a connecting portion 21-23, 25, that extends radially outwardly (elements 22-23, 25 extends radially outwardly, as shown in Fig. 4b) and axially downwardly from the top open end 26 of the filter element, as shown in Fig. 4a (see paragraph 0033, element 21 can be moved on the folds of insert 20 and therefore, extends axially downwardly from the top open end of element 20); and wherein the connecting portion 21-23 of the integrated seal member 24 is apertured, said apertures being the spaces between elements 22, 23, as shown in Fig. 4b; and wherein the connecting portion 21-23, 25, includes a series of webs 25 (downwardly extending angled members), the series of downwardly extending angled members 25 is at least partially apertured, said aperture being the opening to attach webs 23, as shown in Fig. 4b.

	With respect to claim 5, Knickmann discloses wherein the integrated seal member 6 includes a sleeve 21 (top mounting ring), as shown in Fig. 4a-4b.

Claim(s) 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kent, Jr. et al. (US 2010/0019455) [hereinafter Kent].
	With respect to claim 7, Kent discloses a seal assembly 10, as shown in Fig.1, having: a seal 11 (at least partially annular body) defining a longitudinal axis, a radial direction, and a circumferential direction, as shown in Figs. 1-2, the at least partially annular body 11 including an inner member 12 (mounting portion), as shown in Fig. 1; an outer member 14 (sealing portion) including at least one surface 22 (top sealing feature) and at least one surface 24 (bottom sealing feature), as shown in Fig. 2; and a barrier 16 (connecting portion) that extends radially outwardly from the mounting portion 12 to the sealing portion 14, as shown in Fig. 2; wherein the at least one bottom sealing feature 24 of the sealing portion 14 includes a bead 21 (innermost convex arcuate sealing surface), as shown in Fig. 2, and a bead 23 (radially outermost convex arcuate sealing surface) that is disposed radially outwardly proximate to the innermost convex arcuate sealing surface 21 with a recess 26 (concave arcuate transitional surface) interposed therebetween, as shown in Fig. 2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Knickmann (US 2010/0170842).
	With respect to claim 6, Knickmann lacks wherein the sealing portion of the integrated seal member includes an upwardly facing arrow portion and an at least partially downwardly facing undulating portion.  Knickmann teaches that the shape of the seal ring 6 can be varied (see paragraph 0030) and therefore, it would have been obvious to one of ordinary skill in the art to modify the shape of the seal disclosed by Knickmann, as claimed by applicant, since the courts have held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (see In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966)) and since Knickmann already suggests that the shape of the seal member can be varied (see paragraph 0030).


Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12, 16 and 18-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: Claim 8 would be allowed because the prior art of record does not show or suggest wherein the connecting portion also extends axially downwardly from the mounting portion, and defines a grid pattern, in combination with the remaining limitations in the claim.  Kent and Knickmann lack this limitation and it would have not been obvious to modify because there is no reason or suggestion to do so and the seal would not operate as intended.
	Claims 9-11 would be allowed due to their dependency on claim 8.
	Claims 12, 16 and 18-20 are allowed and the reasons for allowance were indicated in a previous Office Action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778